Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered July 11, 1995, convicting defendant, upon his plea of guilty, of two counts of attempted assault in the first degree, and sentencing him to consecutive terms of 2V3 and 7 years, unanimously affirmed.
The court properly exercised its discretion in withdrawing the sentence promise it made at the time of defendant’s original plea. The court “sufficiently demonstrated in the record that proper sentencing criteria counseled imposition of a different sanction than that agreed to originally” (People v Schultz, 73 NY2d 757, 758). Under such circumstances, defendant was entitled only to vacatur of the plea and restoration to his prepleading position, which was done in this case. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.